Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
2.	Claims 26-27 have been allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 26 ad 27 are considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in claims 26 and 27 including: “ control the transceiver to perform communication over a plurality of component carriers, the plurality of component carriers including a primary component carrier and at least one secondary component carrier; control the transceiver to receive, in a downlink, a MAC control element, wherein the MAC control element comprises a bitmap, each bit of the bitmap corresponding to a respective secondary component carrier; configure a time period, per secondary component carrier, within which to perform monitoring on the secondary component carrier associated with the time period until the time period expires; and for each configured secondary component carrier for which the corresponding bit of the bitmap is set to “1”, control the transceiver to  perform monitoring on the secondary component carrier,.”. 

					Conclusion
	3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).

	
	/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462